Evans, P. J.
(After stating the foregoing facts.) ■ There is no contention of lack of authority on the part of the county commissioners to build the court-house on the lot donated by the land company. There is no attack on the contract as not having been properly awarded to the contractor according to the plans and specifications of the architect. The sole point of difference is, that the complaining taxpayer is of the opinion that the building should be located in the center of the lot, and should front north or south rather than. east. Therefore the sole question to be determined is, whether the county commissioners abused their discretion in selecting the site for the erection of the court-house on the eastern side of the lot, instead of locating it in the middle thereof, and providing.for an eastern instead of a northern or southern front of the building. There is hardly a proposition of any moment to be settled by county authorities but that they are called upon to act on data from which diverse conclusions may be reached. Not infrequently the citizens of the county differ as to the course to be pursued. It is impossible, in our complex civilization, to prescribe the exact manner in which every official act must be performed. Hence the manner of doing an act within the power of governing officials of a county must be largely left to their discretion. That discretion must be, from the nature of the case, a broad one, and the reviewing power of the judge of the superior court must be exercised with caution, and no interference had unless it is clear and manifest that the county authorities are abusing the discretion vested in them by law. Comm’rs v. Porter Mfg. Co., 103 Ga. 613 (30 S. E. 547). This principle was recognized and applied in the case of Dyer v. Martin, 132 Ga. 445 (64 S. E. 475). In that case the County of Hall owned two tracts of land, upon one of which was established the farm and buildings devoted to the care of the county’s poor. The commissioners determined that it was to the best interest of the county that the tract upon which the pauper farm was located be sold, and a new home for the paupers established on the other tract. At the instance of certain taxpayers the county commissioners were enjoined from making the contemplated change. This court held that the grant of the injunction was an abuse of discretion on the part of the judge of the superior court. In the course of the opinion it was said: "When the commissioners ordered the sale of the pauper farm, they exercised an *153administrative act; and the courts have no authority to inquire into the expediency of their action, unless it is made to appear that they either exceeded their powers undér the law, or in the exercise of that power there was a manifest abusé of discretion. When their action within the scope of the powers conferred on them by law is sought to be restrained by a complaining taxpayer, the question is, not whether the court'or other taxpayers may have honestly differed with the commissioners as to the wisdom of their course, but whether that course of action is so palpably against the best interests of the county as to amount to an abuse of their discretion. We are aware that a judge of the superior court in passing upon an application for interlocutory, injunction is also vested with a discretion, and this court has repeatedly held that his discretion upon the facts will not be disturbed unless it is abused. But it must be borne in mind that a court of equity will not interfere with the administrative action of the governing officials of a county within the scope of the powers delegated to them by the law, unless the act complained of is arbitrary, and amounts to an abuse of discretion.”
One ground of complaint of the taxpayer as to the location of the court-house is that it would destroy its “scenic beauty.” People differ largely in their tastes and their conception of the beautiful. It surely can not be said that an abuse of discretion is shown where the complaining taxpayer differed with the county commissioners and the architect upon a purely aesthetic preference. Another objection to the location is that it would be somewhat further from the railroad, if the site were selected in the middle of the lot, and therefore the sessions of the court would be less liable to disturbance by the operation of a train of cars. It is undisputed that the lot is distant about a quarter of a mile from the railroad. The character and frequency of the noises made by the trains are not disclosed, and, upon such uncertain information, it can not be said that the county commissioners abused their discretion on this account. And, lastly, the complaining taxpayer contends that, on account of the windows being located on the east and west sides of the court-room, the glare and heat of the sun will render the court-room so uncomfortable as to interfere with the transaction of the court’s business. ' There will be a broad portico on the east front, extending practically the whole length of the *154court-room, which the testimony discloses affords protection from the sun during the larger part of the morning. The evidence also discloses that the sun could be excluded from the court-room by means of shades, blinds, or awnings. It is true that the present contract does not provide for awnings or shades, but these are matters of minor detail as compared with the cost of the expensive building proposed to be erected. According to the evidence, the height of the ceiling in the court-room is 26 feet, and the commissioners in their answer affirm that the court-room will be comfortable and well adapted for the transaction of business, and that no one will suffer any inconvenience or discomfort on account of the glare of the sun. It occurs to us that this is matter of detail on which people may differ. Sometimes, in the selection of residences, one person prefers a western and another an eastern exposure; still others prefer a northern or southern exposure. It can not be said that a building with an eastern exposure is unsuited to the location of a court-room. It was also in evidence that the topography of the lot and the location of the building with reference to the town, and other considerations, entered into the propriety of the construction of the building, with an eastern front, on that particular place. The selected site provided for a basement with very little excavation, whereas, if the house were constructed in the middle of the lot, the excavation necessary for its construction would be very expensive. The county commissioners considered the various matters and contingencies which entered into the desirability of the location of the court-house, and its construction with an eastern front; and we do not think the testimony discloses such an abuse of discretion as would authorize the. judge of the superior court to enjoin the construction of the court-house as proposed.
Certain witnesses deposed that the court-house at Spring Place, the former county seat of Murray County, was without a northern and southern exposure, and that the heat of the sun rendered the court-room very uncomfortable for the citizens. The judge, in ruling upon the testimony, said that he allowed it on the ground that the court-house in Spring Place was similarly situated as that proposed. The size of the building, the height of the ceilings, whether it was provided with a wide portico, the topography of the country, and various other matters which would necessarily enter into the comparison were not given. Manifestly the new *155building could not be compared -with the old one, unless it affirmatively appeared that the conditions were similar. This was not made to appear in this case, and the court should have rejected that testimony.

Judgment reversed.

All the Justices concur, except Fish, C. J., absent.